EASTERBROOK, Circuit Judge,
dissenting.
Pyle asked Bruno how her husband felt about her applying for the job and whether she planned to have additional children. These paternalistic questions, asked only of women, show that he thought about men and women differently and allowed the jury to infer that he believes a woman’s place is in the home. Did this belief work to Bruno's disadvantage? We know that Pyle has never hired a female paramedic. That the City has built women’s restrooms hardly compels the jury to infer that Pyle treats women and men as equals.
Pyle’s explanation for giving Walters the position Bruno sought is that Walters had the least experience of any qualified applicant and therefore “[cjould be more easily molded into our way of doing things.” By contrast Reed, who was first on Pyle’s initial list, “may be too old — set in his ways.” A jury could think this an honest explanation. If honest, it defeats Bruno’s claim because it is unrelated to sex. Cf. Visser v. Packer Engineering Associates, Inc., 924 F.2d 655 (7th Cir.1991) (in banc); Pollard v. Rea Magnet Wire Co., 824 F.2d 557 (7th Cir.1987). A jury also could find this explanation fabricated, a pretext — age discrimination on top of sex discrimination. When asked just what the “Crown Point way of doing things” is, Pyle had no answer. He conceded that the paramedics operate under the direction of a local hospital. If “our way of doing things” is no different from anyone else’s (did Crown Point really have a municipal way of restarting a heart or dressing a wound?), then this “explanation” is just an effort to blow smoke in the jurors’ eyes. It failed. It was not doomed to fail, but it did, and its very failure adds to the lists of inferences against Pyle. Benzies v. Illinois Department of Mental Health and Developmental Disabilities, 810 F.2d 146, 148 (7th Cir.1987). If the employer is trying to hide its real reason, that effort — coupled with the evidence making up the employee’s case— may convince the trier of fact that the real reason needed to be hidden because it was discriminatory. See also Furnco Construction Corp. v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978); Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 254-56, 101 S.Ct. 1089, 1094-95, 67 L.Ed.2d 207 (1981).
My colleagues make some solid points in favor of Pyle and the City. A verdict in their favor could not be disturbed. When the inferences cut both ways, the trier of fact is entitled to decide. Both the jury evaluating the § 1983 claim and the judge assessing the Title VII claim accepted the inferences in Bruno’s favor. We should affirm the judgment.